Citation Nr: 1433170	
Decision Date: 07/24/14    Archive Date: 07/29/14

DOCKET NO.  14-20 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

Timothy J. Anthony, Associate Counsel



INTRODUCTION

The Veteran had active service from June 1980 to February 1982.

These matters come before the Board of Veterans' Appeals (the "Board") on appeal from a March 2013 rating decision by the Department of Veterans Affairs ("VA") Regional Office (the "RO") in Wichita, Kansas.

The appeal is REMANDED to the Agency of Original Jurisdiction (the "AOJ").  VA will notify the appellant if further action is required.


REMAND

The Veteran was provided a VA examination in March 2013 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the March 2013 VA examiner's opinions are inadequate and further clarification is necessary.

The VA examination report reflects the examiner reviewed the Veteran's claims file.  The examiner diagnosed the Veteran with sensorineural hearing loss.  The examiner opined that the Veteran's bilateral hearing loss was not "at least as likely as not (50% probability or greater) caused by or a result of an event in military service."  The examiner's rationale was:

"Veteran's hearing remained relatively stable per enlistment and discharge hearing screenings."

The service treatment records include a discharge audiogram from February 1982, with findings for the right ear of  25 decibels (dB) at 500 Hertz, 25 dB at 1000 Hertz, 20 dB at 2000 Hertz, 15 dB at 3000 Hertz, 15 dB at 4000 Hertz, and 10 dB at 6000 Hertz; and findings for the left ear of 20 dB at 500 Hertz, 15 dB at 1000 Hertz, 15 dB at 2000 Hertz, 15 dB at 3000 Hertz, 15 dB at 4000 Hertz, and 0 dB at 6000 Hertz.  The United States Court of Appeals for Veterans Claims has indicated that the threshold for normal hearing is between 0 and 20 decibels and that higher thresholds are indicative of some degree of hearing impairment.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

Here, the examiner's only rationale for opining that the Veteran's bilateral hearing loss is not service connected was that his "hearing remained relatively stable."  There is no indication that the examiner considered the Veteran's statements regarding his history of in-service noise exposure, and the examiner did not provide any other reasoning for the negative opinion.  Therefore, the examiner's opinion is inadequate, and a remand for a new medical opinion as to the etiology of the Veteran's bilateral hearing loss is required.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The examiner also evaluated the Veteran for tinnitus.  The examiner opined that the Veteran's tinnitus was "Less likely than not (less than 50% probability) caused by or a result of military noise exposure."  The examiner's rationale was:

"Veteran's hearing remained stable throughout his service, tinnitus complaints were not documented in the service records, and Veteran did not report a nexus event for tinnitus."

The examiner stated that there was no nexus event even though elsewhere in the examination report the examiner acknowledged the Veteran's report of exposure to helicopters and machinery noise.  The Veteran is considered competent to report his in-service noise exposure.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  Because there is no indication that the examiner considered the Veteran's statements regarding his history of in-service noise exposure as a nexus event, the examiner's opinion is inadequate.  Accordingly, a remand for a new medical opinion as to the etiology of the Veteran's tinnitus is necessary.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's claims file to the examiner who conducted the March 2013 VA examination or, if that examiner is unavailable, to another suitably qualified VA examiner for an opinion concerning the etiology of the Veteran's bilateral hearing loss and tinnitus.  After a review of the claims file, the examiner should express an opinion as to:

a.  Whether it is at least as likely as not (50 percent or more probability) that the bilateral hearing loss is caused by or related to service.

b.  Whether it is at least as likely as not (50 percent or more probability) that the tinnitus is caused by or related to service.

It should be noted that the absence of in-service evidence of a hearing disability is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The examiner should consider the Veteran's reported exposure to helicopters and machinery noise, and his statements that his bilateral hearing loss and tinnitus have been chronic since discharge from service.

A complete rationale should be provided for any opinion given.

2.  After completion of the above, the AOJ should review the record, including that submitted since the Statement of the Case, and determine if service connection may be granted.  If the benefits sought are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.   This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



